Exhibit 10.2

GUARANTY

THIS GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as of September 27,
2007, is made by AVNET, INC., a New York corporation (the “Guarantor”), to BANK
OF AMERICA, N.A., a national banking association organized and existing under
the laws of the United States, as administrative agent under the Credit
Agreement defined below (in such capacity, the “Administrative Agent”), each of
the lenders now or hereafter party to the Credit Agreement defined below (each,
a “Lender” and, collectively, the “Lenders” and, together with the
Administrative Agent, collectively, the “Secured Parties” and each a “Secured
Party”). All capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Guarantor, AVNET JAPAN CO., LTD., a private company governed under
the laws of Japan, the lenders party thereto and the Administrative Agent
entered into a Credit Agreement dated as of September 27, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which such lenders have made available to the Borrowers
a revolving credit facility, with swingline, letter of credit and multicurrency
subfacilities;

WHEREAS, the execution and delivery of this Guaranty Agreement is a condition
precedent to the effectiveness of the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1. Guaranty. The Guarantor hereby unconditionally, absolutely, continually and
irrevocably guarantees to each Secured Party the payment and performance in full
of the Guaranteed Liabilities (as defined below). For all purposes of this
Guaranty Agreement, “Guaranteed Liabilities” means: (a) each Designated
Borrower’s prompt payment in full, when due or declared due and at all such
times, of all Obligations and all other amounts pursuant to the terms of the
Credit Agreement, the Notes, and all other Loan Documents heretofore, now or at
any time or times hereafter owing, arising, due or payable from such Designated
Borrower to any one or more of the Secured Parties, including principal,
interest, premiums and fees (including, but not limited to, loan fees and fees
and expenses of counsel); and (b) each Designated Borrower’s prompt, full and
faithful performance, observance and discharge of each and every agreement,
undertaking, covenant and provision to be performed, observed or discharged by
such Designated Borrower under the Credit Agreement, the Notes and all other
Loan Documents. The Guarantor’s obligations to the Secured Parties under this
Guaranty Agreement are hereinafter collectively referred to as the “Guarantor’s
Obligations”.

The Guarantor agrees that it is directly and primarily liable for the Guaranteed
Liabilities.

2. Payment. If any Designated Borrower shall default in payment or performance
of any of the Guaranteed Liabilities, whether principal, interest, premium, fee
(including, but not limited to, loan fees and fees and expenses of counsel), or
otherwise, when and as the same shall become due, and after expiration of any
applicable grace period, whether according to the terms of the Credit Agreement,
by acceleration, or otherwise, or upon the occurrence and during the continuance
of any Event of Default under the Credit Agreement, then the Guarantor will,
upon demand by the Administrative Agent, fully pay to the Administrative Agent,
for the benefit of the Secured Parties, an amount equal to all the Guaranteed
Liabilities then due and owing.

3. Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Guarantor’s Obligations under this Guaranty Agreement shall be
absolute and unconditional irrespective of, and the Guarantor hereby expressly
waives, to the extent permitted by law, any defense to its obligations under
this Guaranty Agreement by reason of:

(a) any lack of legality, validity or enforceability of the Credit Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantor’s Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);

(b) any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

(c) any acceleration of the maturity of any of the Guaranteed Liabilities or of
any other obligations or liabilities of any Person under any of the Related
Agreements;

(d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantor’s Obligations, or for any other
obligations or liabilities of any Person under any of the Related Agreements;

(e) any dissolution of any Designated Borrower or any other party to a Related
Agreement, or the combination or consolidation of any Designated Borrower or any
other party to a Related Agreement into or with another entity or any transfer
or disposition of any assets of any Designated Borrower or any other party to a
Related Agreement;

(f) any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any borrowings or any
credit facilities available under, the Credit Agreement, any of the Notes or any
other Loan Document or any other Related Agreement, in whole or in part;

(g) the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation obligations arising under
any other guaranty now or hereafter in effect);

(h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities or any of the obligations or liabilities of any party
to any other Related Agreement;

(i) any other circumstance whatsoever (with or without notice to or knowledge of
the Guarantor) which may or might in any manner or to any extent vary the risks
of the Guarantor, or might otherwise constitute a legal or equitable defense
available to, or discharge of, a surety or a guarantor, including without
limitation any right to require or claim that resort be had to any Designated
Borrower or to any collateral in respect of the Guaranteed Liabilities or
Guarantor’s Obligations.

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantor’s Obligations hereunder shall be absolute and
unconditional under any and all circumstances and shall not be discharged except
by payment as herein provided.

4. Currency and Funds of Payment. All Guarantor’s Obligations will be paid in
lawful currency of the United States of America and in immediately available
funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Guaranteed Liabilities, or the rights of any
Secured Party with respect thereto as against any Designated Borrower, or cause
or permit to be invoked any alteration in the time, amount or manner of payment
by any Designated Borrower of any or all of the Guaranteed Liabilities.

5. Events of Default. Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, the Guarantor’s Obligations shall immediately
be and become due and payable.

6. Suits. The Guarantor from time to time shall pay to the Administrative Agent
for the benefit of the Secured Parties, on demand, at the Administrative Agent’s
place of business set forth in the Credit Agreement or such other address as the
Administrative Agent shall give notice of to the Guarantor, the Guarantor’s
Obligations as they become or are declared due, and in the event such payment is
not made forthwith, the Administrative Agent may proceed to suit against the
Guarantor. At the Administrative Agent’s election, one or more and successive or
concurrent suits may be brought hereon by the Administrative Agent against the
Guarantor, whether or not suit has been commenced against any Designated
Borrower or any other Person and whether or not the Secured Parties have taken
or failed to take any other action to collect all or any portion of the
Guaranteed Liabilities or have taken or failed to take any actions against any
collateral securing payment or performance of all or any portion of the
Guaranteed Liabilities, and irrespective of any event, occurrence, or condition
described in Section 3 hereof.

7. Set-Off and Waiver. The Guarantor waives any right to assert against any
Secured Party as a defense, counterclaim, set-off, recoupment or cross claim in
respect of its Guarantor’s Obligations, any defense (legal or equitable) or
other claim which the Guarantor may now or at any time hereafter have against
any Designated Borrower or any or all of the Secured Parties without waiving any
additional defenses, set-offs, counterclaims or other claims otherwise available
to the Guarantor. The Guarantor agrees that each Secured Party shall have a lien
for all the Guarantor’s Obligations upon all deposits or deposit accounts, of
any kind, or any interest in any deposits or deposit accounts, now or hereafter
pledged, mortgaged, transferred or assigned to such Secured Party or otherwise
in the possession or control of such Secured Party for any purpose (other than
solely for safekeeping) for the account or benefit of the Guarantor, including
any balance of any deposit account or of any credit of the Guarantor with the
Secured Party, whether now existing or hereafter established, and hereby
authorizes each Secured Party from and after the occurrence of an Event of
Default at any time or times with or without prior notice to apply such balances
or any part thereof to such of the Guarantor’s Obligations to the Secured
Parties then due and in such amounts as provided for in the Credit Agreement or
otherwise as they may elect. For the purposes of this Section 7, all remittances
and property shall be deemed to be in the possession of a Secured Party as soon
as the same may be put in transit to it by mail or carrier or by other bailee.

8. Waiver of Notice; Subrogation.

(a) The Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and issuing Letters of Credit and otherwise loaning monies or giving or
extending credit to or for the benefit of any Designated Borrower or otherwise
entering into arrangements with any Designated Borrower giving rise to
Guaranteed Liabilities, whether pursuant to the Credit Agreement or the Notes or
any other Loan Document or Related Agreement or any amendments, modifications,
or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3
hereof. The Guarantor agrees that each Secured Party may heretofore, now or at
any time hereafter do any or all of the foregoing in such manner, upon such
terms and at such times as each Secured Party, in its sole and absolute
discretion, deems advisable, without in any way or respect impairing, affecting,
reducing or releasing the Guarantor from the Guarantor’s Obligations, and the
Guarantor hereby consents to each and all of the foregoing events or
occurrences.

(b) The Guarantor hereby agrees that payment or performance by the Guarantor of
its Guarantor’s Obligations under this Guaranty Agreement may be enforced by the
Administrative Agent on behalf of the Secured Parties upon demand by the
Administrative Agent to the Guarantor without the Administrative Agent being
required, the Guarantor expressly waiving to the extent permitted by law any
right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against any Designated
Borrower or any other guarantor of the Guaranteed Liabilities, or (ii) seek to
enforce or resort to any remedies with respect to any security interests, Liens
or encumbrances granted to the Administrative Agent or any Lender or other party
to a Related Agreement by any Designated Borrower or any other Person on account
of the Guaranteed Liabilities or any guaranty thereof, IT BEING EXPRESSLY
UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY THE GUARANTOR THAT DEMAND UNDER THIS
GUARANTY AGREEMENT MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS
HEREOF ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY
EVENT OF DEFAULT OCCURS AND IS CONTINUING UNDER THE CREDIT AGREEMENT.

(c) The Guarantor further agrees with respect to this Guaranty Agreement that it
shall have no right of subrogation, reimbursement, contribution or indemnity,
nor any right of recourse to security for the Guaranteed Liabilities unless and
until 93 days immediately following the Facility Termination Date (as defined
below) shall have elapsed without the filing or commencement, by or against any
Designated Borrower, of any state or federal action, suit, petition or
proceeding seeking any reorganization, liquidation or other relief or
arrangement in respect of creditors of, or the appointment of a receiver,
liquidator, trustee or conservator in respect to, such Designated Borrower or
its assets. This waiver is expressly intended to prevent the existence of any
claim in respect to such subrogation, reimbursement, contribution or indemnity
by the Guarantor against the estate of any Designated Borrower within the
meaning of Section 101 of the Bankruptcy Code in the event of a subsequent case
involving any Designated Borrower. If an amount shall be paid to the Guarantor
on account of such rights at any time prior to termination of this Guaranty
Agreement in accordance with the provisions of Section 20 hereof, such amount
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent, for the benefit of the Secured
Parties, to be credited and applied upon the Guarantor’s Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement or
otherwise as the Secured Parties may elect. The agreements in this subsection
shall survive repayment of all of the Guarantor’s Obligations, the termination
or expiration of this Guaranty Agreement in any manner, including but not
limited to termination in accordance with Section 20 hereof, and occurrence of
the Facility Termination Date. For purposes of this Guaranty Agreement,
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) each Borrower shall have permanently terminated the
credit facilities under the Loan Documents by final payment in full of all
Outstanding Amounts, together with all accrued and unpaid interest and fees
thereon, other than (i) the undrawn portion of Letters of Credit and (ii) all
letter of credit fees relating thereto accruing after such date (which fees
shall be payable solely for the account of the L/C Issuer and shall be computed
(based on interest rates and the Applicable Rate then in effect) on such undrawn
amounts to the respective expiry dates of the Letters of Credit), in each case
as have been fully Cash Collateralized or as to which other arrangements with
respect thereto satisfactory to the Administrative Agent and the L/C Issuer
shall have been made; (b) all Commitments shall have terminated or expired; and
(c) each Borrower shall have fully, finally and irrevocably paid and satisfied
in full all of its obligations and liabilities arising under the Loan Documents,
including, with respect to each Borrower, the Obligations of such Borrower
(except for future obligations consisting of continuing indemnities and other
contingent Obligations that may be owing to any Agent-Related Person or any
Lender pursuant to the Loan Documents and expressly survive termination of the
Credit Agreement or any other Loan Document).

9. Effectiveness; Enforceability. This Guaranty Agreement shall be effective as
of the date first above written and shall continue in full force and effect
until termination in accordance with Section 20 hereof. Any claim or claims that
the Secured Parties may at any time hereafter have against a Guarantor under
this Guaranty Agreement may be asserted by the Administrative Agent on behalf of
the Secured Parties by written notice directed to the Guarantor in accordance
with Section 22 hereof.

10. Representations and Warranties. The Guarantor warrants and represents to the
Administrative Agent, for the benefit of the Secured Parties, that it is duly
authorized to execute and deliver this Guaranty Agreement, and to perform its
obligations under this Guaranty Agreement, that this Guaranty Agreement has been
duly executed and delivered on behalf of the Guarantor by its duly authorized
representatives; that this Guaranty Agreement is legal, valid, binding and
enforceable against the Guarantor in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles; and that the Guarantor’s
execution, delivery and performance of this Guaranty Agreement do not violate or
constitute a breach of any of its Organization Documents, any agreement or
instrument to which the Guarantor is a party, or any law, order, regulation,
decree or award of any governmental authority or arbitral body to which it or
its properties or operations is subject.

11. Expenses. The Guarantor agrees to be liable for the payment of all
reasonable fees and expenses, including fees and expenses of counsel, incurred
by any Secured Party in connection with the enforcement of this Guaranty
Agreement, whether or not suit be brought.

12. Reinstatement. The Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Secured Party in respect of any Guaranteed Liabilities
is rescinded or must be restored for any reason, or is repaid by any Secured
Party in whole or in part in good faith settlement of any pending or threatened
avoidance claim.

13. Attorney-in-Fact. To the extent permitted by law, the Guarantor hereby
appoints the Administrative Agent, for the benefit of the Secured Parties, as
the Guarantor’s attorney-in-fact for the purposes of carrying out the provisions
of this Guaranty Agreement and taking any action and executing any instrument
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is coupled with an interest and is
irrevocable; provided, that the Administrative Agent shall have and may exercise
rights under this power of attorney only upon the occurrence and during the
continuance of an Event of Default.

14. Rules of Interpretation. The rules of interpretation contained in Section
1.01 of the Credit Agreement shall be applicable to this Guaranty Agreement and
are hereby incorporated by reference. All representations and warranties
contained herein shall survive the delivery of documents and any extension of
credit referred to herein or guaranteed hereby.

15. Entire Agreement. This Guaranty Agreement, together with the Credit
Agreement and other Loan Documents, constitutes and expresses the entire
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior negotiations, agreements, understandings,
inducements, commitments or conditions, express or implied, oral or written,
except as herein contained. The express terms hereof control and supersede any
course of performance or usage of the trade inconsistent with any of the terms
hereof. Except as provided in Section 20, neither this Guaranty Agreement nor
any portion or provision hereof or thereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than as provided in the Credit Agreement.

16. Binding Agreement; Assignment. This Guaranty Agreement and the terms,
covenants and conditions hereof and thereof, shall be binding upon and inure to
the benefit of the parties hereto and thereto, and to their respective heirs,
legal representatives, successors and assigns; provided, however, that the
Guarantor shall not be permitted to assign any of its rights, powers, duties or
obligations under this Guaranty Agreement or any other interest herein or
therein without the prior written consent of the Administrative Agent. Without
limiting the generality of the foregoing sentence of this Section 16, any Lender
may assign to one or more Persons, or grant to one or more Persons
participations in or to, all or any part of its rights and obligations under the
Credit Agreement (to the extent permitted by the Credit Agreement); and to the
extent of any such assignment or participation such other Person shall, to the
fullest extent permitted by law, thereupon become vested with all the benefits
in respect thereof granted to such Lender herein or otherwise, subject however,
to the provisions of the Credit Agreement, including Article IX thereof
(concerning the Administrative Agent) and Section 10.06 thereof concerning
assignments and participations. All references herein to the Administrative
Agent shall include any successor thereof.

17. [Intentionally Omitted].

18. Severability. The provisions of this Guaranty Agreement are independent of
and separable from each other. If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Guaranty Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

19. Counterparts. This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantor against whom enforcement is sought. Without limiting the foregoing
provisions of this Section 19, the provisions of Section 10.10 of the Credit
Agreement shall be applicable to this Guaranty Agreement.

20. Termination. Subject to reinstatement pursuant to Section 12 hereof, this
Guaranty Agreement, and all of the Guarantor’s Obligations hereunder (excluding
those Guarantor’s obligations relating to Guaranteed Liabilities that expressly
survive such termination) shall terminate on the Facility Termination Date.

21. Remedies Cumulative; Late Payments. All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Secured Party provided by law or under the Credit Agreement,
the other Loan Documents or other applicable agreements or instruments. The
making of the Loans and other credit extensions pursuant to the Credit Agreement
and other Related Agreements shall be conclusively presumed to have been made or
extended, respectively, in reliance upon the Guarantor’s guaranty of the
Guaranteed Liabilities pursuant to the terms hereof. Any amounts not paid when
due under this Guaranty Agreement shall bear interest at the Default Rate.

22. Notices. Any notice required or permitted hereunder shall be given, (a) with
respect to the Guarantor, at the address indicated in Schedule 10.02 of the
Credit Agreement and (b) with respect to the Administrative Agent or any other
Secured Party, at the Administrative Agent’s address indicated in Schedule 10.02
of the Credit Agreement. All such addresses may be modified, and all such
notices shall be given and shall be effective, as provided in Section 10.02 of
the Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.

23. Governing Law. THIS GUARANTY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

1

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

GUARANTOR:

AVNET, INC.

     
By:
 

 
   
Name:
Title:
  Raymond Sadowski
Senior Vice President and Chief Financial
Officer

2

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative

Agent

By:     

      Name: Robert J. Rittelmeyer

Title:
  Vice President

3